Judgment of resentence, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered March 14, 2011, resentencing defendant to a term of 17 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]), and we do not find that term to be excessive. Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ.